Case 6:14-cr-00203-DDD-PJH Document 644 Filed 09/09/20 Page 1 of 1 PagelD # 2753

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

LAFAYETTE DIVISION
UNITED STATES OF AMERICA CASE NO. 6:14-CR-00203-02
VERSUS JUDGE DRELL
ELLIOT JOLET (02) MAGISTRATE JUDGE HANNA
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (Doc. 634), and after a de novo review of the record,
noting the absence of objections by Petitioner and having determined that the
findings and recommendation are correct under the applicable law; accordingly, it is
hereby ORDERED that the Report and Recommendation of the Magistrate Judge is
ADOPTED in full and, for the reasons so stated therein, it is further

ORDERED, ADJUDGED and DECREED that Petitioner’s “Motion Under
Federal Rules of Criminal Procedure Rule 60” (Doc. 546), construed by this court as
a petition for writ of habeas corpus under 28 USC § 2255, is DENIED and
DISMISSED.

ie
THUS DONE AND SIGNED at Alexandria, Louisiana, this 4 day of

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

September, 2020.

 
